Citation Nr: 0630566	
Decision Date: 09/29/06    Archive Date: 10/04/06

DOCKET NO.  03-17 957	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for right achilles 
tendonitis.

2.  Entitlement to a disability rating in excess of 30 
percent for major depression.

3.  Entitlement to service connection for pes planus. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Kevin L. Bickel, Associate Counsel




INTRODUCTION

The veteran served on active duty from April 1971 to January 
1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2001 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Milwaukee, Wisconsin, which readjudicated and denied the 
veteran's claim for entitlement to service connection for 
flat feet and right Achilles tendonitis and continued a 
disability rating of 30 percent for major depression.   This 
case has been transferred to the RO in Chicago, Illinois, 
because the veteran has relocated to the Chicago area. 

The Board notes that the veteran's claims for service 
connection for flat feet and right Achilles tendonitis were 
denied in November 1999 by an RO decision because the veteran 
failed to submit sufficient evidence to establish well-
grounded claim which demonstrated the presence of a current 
disability.  Subsequently, the claims were readjudicated by 
the RO in December 2001 in accordance with the readjudication 
provisions of the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 7(b), 114 Stat. 2096, 2099-2100 
(2000). 

The veteran's claims for entitlement to a disability 
evaluation in excess of 30 percent for major depression and 
entitlement to service connection for pes planus are REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.  The Department of Veterans Affairs (VA) will 
notify the veteran if further action is required on his part. 


FINDING OF FACT

There is no competent evidence of record of the current 
presence of right Achilles tendonitis. 

  

CONCLUSION OF LAW

Chronic right Achilles tendonitis was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1101, 1110, 
1111, 5107 (West 2002); 38 C.F.R. § 3.303 (2006). 


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, every piece 
of evidence submitted by the veteran or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the appellant).  

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



I. Service connection generally

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of preexisting injury 
suffered or disease contracted in the line of duty.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  For the showing 
of chronic disease in service there is required a combination 
of manifestations sufficient to identify the disease entity, 
and sufficient observation to establish chronicity at the 
time.  38 C.F.R. § 3.303(b).  If chronicity in service is not 
established, a showing of continuity of symptoms after 
discharge is required to support the claim.  Id.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  

To establish entitlement to service connection, there must 
be: (1) a medical diagnosis of a current disability; (2) 
medical or, in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between an in-service injury 
or disease and the current disability.  Hickson v. West, 12 
Vet. App. 247, 253 (1999).

II. Entitlement to service connection for right achilles 
tendonitis 

By way of his claims, the Board infers that the veteran is 
contending that his purported right achilles tendonitis was 
caused by military service.  The Board finds that the 
preponderance of the evidence is against the veteran's claim 
because of the absence of medical or testimonial evidence in 
support of his claim. 

Service medical records reveal that after being examined at a 
podiatry clinic on April 26, 1971, the veteran was diagnosed 
with right achilles tendonitis.  The veteran was restricted 
to limited duty and instructed to exchange foot gear and to 
get orthotics put into the new boats.  There was no other 
mention of right achilles tendonitis in the veteran's service 
medical records.  

The veteran's exit examination conducted in November 1971 
indicated that the veteran was in excellent health.  The 
medical examination report failed to indicate that the 
veteran had achilles tendonitis.  The veteran's claims file 
is absent any medical evidence that the veteran is suffering 
from any symptomatology associated with right achilles 
tendonitis or has had such symptoms since service.  In 
addition, the veteran's claims file is also absent evidence 
that the veteran is currently suffering from right achilles 
tendonitis.          

Up to this date, the veteran has submitted no evidence in 
support of his claim.  The RO sent the veteran letters in 
June 1999, March 2000 (in conjunction with the prior claim) 
and in February 2001 (in conjunction with readjudication of 
the claim) instructing him that he needed to submit evidence 
in support of his claims in order for them to be properly 
considered.  In addition, the RO also sent the veteran a 
statement of the case (SOC) in February 2004 and a 
supplemental statement of the case (SSOC) in January 2006 
which explained to the veteran that his right achilles 
tendonitis claim was denied because he did not submit 
evidence in support of the claim.    

The veteran's claim for entitlement to service connection for 
right achilles tendonitis must fail.  Absent a current 
disability, there can be no service connection.  Degmetich v. 
Brown, 104 F.3d 1328, 1332 (Fed. Cir. 1997). 

As there is no medical evidence of a current disability, the 
preponderance of the evidence is against the claims, the 
benefit-of-the-doubt rule does not apply, and the claims must 
be denied.  38 U.S.C. § 5107(b); see Ortiz v. Principi, 274 
F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  

III. Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the veteran's claim, VA has met all statutory 
and regulatory notice and duty to assist provisions.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326. 

Prior to the readjudication of the veteran's claim, a letter 
dated in  February 2001 fully satisfied the duty to notify 
provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  While 
the letter did not specifically tell the veteran to provide 
any relevant evidence in his possession, nevertheless, as a 
practical matter, the Board finds that he has been notified 
of the need to provide such evidence for the following 
reasons.  First, the February 2001 letter informed the 
veteran that additional information or evidence was needed to 
support his claims, and asked him to send the information or 
evidence to VA.  See Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II).  The 2001 letter told the 
veteran that VA will consider all of the following evidence 
in evaluating the veteran's claims: "all evidence of record, 
any medical evidence, statements from the claimant, and 
statements from persons who have knowledge of the claimed 
conditions."  

As the Board concludes above that the preponderance of the 
evidence is against the veteran's claim for service 
connection, any questions as to the appropriate disability 
rating or effective date to be assigned are rendered moot.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The claimant 
has not alleged that VA failed to comply with the notice 
requirements of the VCAA, and the veteran was afforded a 
meaningful opportunity to participate effectively in the 
processing of his claim.  

The Board also concludes VA's duty to assist has been 
satisfied.  The veteran's service medical records and VA 
medical treatment records have been obtained, to the extent 
available.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The 
Board notes that the RO never obtained the veteran's Social 
Security Administration (SSA) records.  A VA examination 
conducted in April 1997 noted that the veteran had received 
Social Security Disability benefits for addiction, but was 
cut off in December 1996.  While the records supporting the 
SSA disability determination are not in the record, the Board 
finds that the medical records relied on by SSA are not 
relevant to the claim decided herein.  These records are of 
little evidentiary value because the veteran has clearly 
stated that he had received disability benefits based on his 
addiction.  The veteran has not indicated that any additional 
evidence concerning the current condition of his purported 
right Achilles tendonitis is contained in the SSA records.  
In light of the fact that there has been no indication by the 
veteran that any additional evidence concerning the current 
condition of his purported ailments are available and not 
part of the claims file, the Board concludes that all 
available and potentially relevant evidence has been 
obtained.
  
The Board concludes that an examination is not needed in this 
case because the veteran failed to provide evidence of a 
current disability.  While the veteran asserts that an 
examination is warranted in order to determine whether the 
veteran has a current disability and whether such disability 
is causally linked to service, the veteran has not met the 
evidentiary burden to trigger the need for a medical 
examination in this case.  In McLendon v. Nicholson, 20 Vet. 
App. 79 (2006), the Court of Appeals for Veterans Claims 
found that there are four elements to review to determine if 
a medical examination is necessary.  The Court held: 

In disability compensation claims, the 
Secretary must provide a VA medical 
examination when there is (1) competent 
evidence of a current disability or 
persistent or recurrent symptoms of a 
disability, and (2) evidence establishing 
that an event, injury, or disease 
occurred in service or establishing 
certain diseases manifesting during an 
applicable presumptive period for which 
the claimant qualifies, and (3) an 
indication that the disability or 
persistent or recurrent symptoms of a 
disability may be associated with the 
veteran's service or with another 
service-connected disability, but (4) 
insufficient competent medical evidence 
on file for the Secretary to make a 
decision on the claim.
Id. at 81.

The Court also found that in order to determine whether there 
is competent evidence of a current disability the fact finder 
must make the following two determinations.  First, the fact 
finder must determine whether there is evidence of a current 
disability.  Id.  Second, the fact finder must determine 
whether such evidence is competent.  Id.  "Neither requires 
the weighing of competing facts.  The former merely involves 
an assessment of the existence of such evidence in the 
record.  The latter involves an assessment of whether the 
evidence is competent."  Id. at 81-83.  In light of the fact 
that the veteran has failed to proffer evidence in support of 
his claims, the Board finds that the veteran has not met the 
evidentiary burden to trigger VA's duty to provide the 
veteran with a medical examination or opinion.     

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
Apr. 5, 2006).  


ORDER

Entitlement to service connection for right achilles 
tendonitis is denied. 


REMAND

The current medical evidence on file is insufficient to 
determine whether the veteran is entitled to service 
connection for pes planus.  Although the condition was noted 
on entry into service, it was asymptomatic at that time.  
During service, the veteran consistently complained of 
symptoms associated with pes planus, and one treatment note 
indicates the condition had become symptomatic.  On remand, 
the veteran should be scheduled for a VA examination to 
determine whether the veteran's pes planus was aggravated by 
service.

An additional medical opinion is warranted in this case in 
light of the submission of the May 30, 2006, VA medical 
opinion stating that the veteran is no longer employable due 
to his "Major Depressive Disorder."  The last VA 
examination was conducted more than five years ago, and it 
appears the severity of the condition may have changed.  
Therefore, in light of new medical evidence, the Board finds 
that an additional medical examination would be helpful in 
order to determine the extent of the veteran's disability. 

The May 2006 opinion indicated that the veteran has been 
receiving mental health services at Hines VA Hospital and at 
the Jesse Brown VA Medical Center for the last two years.  
Copies of these records are not in the veteran's claims 
folder.  With respect to VA's duty to assist the veteran in 
obtaining potentially relevant evidence, it is clear further 
development is necessary to obtain these records.  

In addition, the veteran has applied for disability benefits 
from the Social Security Administration (SSA).  VA is 
required to obtain evidence from the Social Security 
Administration, including any decisions by an administrative 
law judge, and give the evidence appropriate consideration 
and weight.  See Hayes v. Brown, 9 Vet. App. 67, 74 (1996).

Accordingly, the case is REMANDED for the following action:

1.  The RO should obtain the veteran's 
most recent medical records from the 
Hines VA Hospital in Hines, Illinois, and 
the Jesse Brown VA Medical Center in 
Chicago, Illinois, specifically to 
include treatment received by the veteran 
from January 2004 to the present.  All 
efforts to obtain VA records should be 
fully documented, and the VA facilities 
must provide a negative response if 
records are not available.

2.  Request the veteran's medical and 
adjudication records from the Social 
Security Administration.  All efforts to 
obtain these records should be fully 
documented, and the Social Security 
Administration should provide a negative 
response if records are not available.   

3.  After obtaining the above evidence, 
to the extent available, the RO should 
schedule the veteran for a VA psychiatric 
examination to determine the current 
severity of his psychiatric disability.  
The claims file must be made available to 
and reviewed by the examiner.  

The examiner must carefully distinguish 
between any symptoms and social and 
occupational impairment attributable to 
the veteran's service-connected major 
depression and the symptomatology and 
impairment caused by veteran's 
nonservice-connected addiction to alcohol 
and drugs.  If it is impossible to 
distinguish the symptoms the examiner 
must so state.  A complete rationale for 
any opinions expressed must be provided.
 
4.  The veteran should also be afforded a 
VA examination to ascertain the nature of 
his pes planus condition and whether it 
is at least as likely as not aggravated 
by service.  The examiner should review 
the service medical records concerning 
in-service treatment and findings 
regarding pes planus and opine as to 
whether this was the natural progress of 
this condition or whether the veteran's 
condition was aggravated (i.e., worsened) 
by military service.

The examiner should provide a complete 
rationale for any opinion provided.   
Again, the claims file must be made 
available to and reviewed by the 
examiner.

5.  After completing the above action and 
any other development as may be indicated 
by any response received as a consequence 
of the actions taken in the paragraphs 
above, the claims should be 
readjudicated.  If the claim remains 
denied, a supplemental statement of the 
case should be provided to the veteran 
and his representative.  After the 
veteran has had an adequate opportunity 
to respond, the appeal should be returned 
to the Board for appellate review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the 
veteran that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claims.  His cooperation in VA's efforts to develop his 
claims, including reporting for any scheduled VA examination, 
is both critical and appreciated.  The appellant is also 
advised that failure to report for any scheduled examination 
may result in the denial of a claim.  See 38 C.F.R. § 3.655 
(2005).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).   	



_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


